Case 8:20-ap-01078-TA   Doc 3 Filed 05/15/20 Entered 05/15/20 10:32:17   Desc
                         Main Document    Page 1 of 5
Case 8:20-ap-01078-TA   Doc 3 Filed 05/15/20 Entered 05/15/20 10:32:17   Desc
                         Main Document    Page 2 of 5
Case 8:20-ap-01078-TA   Doc 3 Filed 05/15/20 Entered 05/15/20 10:32:17   Desc
                         Main Document    Page 3 of 5
Case 8:20-ap-01078-TA   Doc 3 Filed 05/15/20 Entered 05/15/20 10:32:17   Desc
                         Main Document    Page 4 of 5
Case 8:20-ap-01078-TA   Doc 3 Filed 05/15/20 Entered 05/15/20 10:32:17   Desc
                         Main Document    Page 5 of 5
